 EXHIBIT 10.6
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of February 15, 2018
(the "Effective Date"), by and between Vishay Electronic GmbH, a company with
limited liability organized under the laws of Germany ("Vishay Electronic"),
Vishay Intertechnology, Inc., a Delaware corporation ("Vishay"), and WERNER
GEBHARDT (the "Executive").


W I T N E S S E T H:


WHEREAS, Vishay Electronic desires to continue to employ Executive and Executive
desires to accept such continued employment; and


WHEREAS, Vishay Electronic and Executive intend for this Agreement to document
the terms and conditions of the employment relationship.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


1.
Definitions.



1.1.
"Accrued Compensation" means (a) earned but unpaid Base Salary (as defined
below) and (b) unpaid expense reimbursements.



1.2.
"Board of Directors" means the Board of Directors of Vishay.



1.3.
"Cause" means any of the following:



(a)
Executive's conviction of a felony or any other crime involving moral turpitude
(whether or not involving Vishay and/or its subsidiaries);



(b)
any act or failure to act by Executive involving dishonesty, fraud,
misrepresentation, theft or embezzlement of assets from Vishay and/or its
subsidiaries; or



(c)
Executive's (i) willful and repeated failure to substantially perform his duties
under this Agreement (other than as a result of total or partial incapacity due
to physical or mental illness or injury) or (ii) willful and repeated failure to
substantially comply with any policy of Vishay and/or its subsidiaries
applicable to Executive; provided, however, that a termination pursuant to this
clause (c) will not become effective unless Executive fails to cure such failure
to perform or comply within twenty (20) days after written notice thereof from
Vishay Electronic.



For avoidance of doubt, a termination due to Disability will not constitute a
termination without Cause.


1.4.
"Change in Control" has the meaning defined in the Stock Incentive Program and
for the avoidance of doubt refers to a change in control of Vishay.



1.5.
"Compensation Committee" means the Compensation Committee of the Board of
Directors.



1.6.
"Date of Termination" means the effective date of the cessation of Executive's
employment by Vishay Electronic.



1.7.
"Disability" means a disability entitling Executive to long-term disability
benefits under a plan of Vishay (or a subsidiary or affiliate of Vishay).




--------------------------------------------------------------------------------

1.8.
"Good Reason" means:



(a)
without Executive's express written consent, the occurrence of any of the
following events:



(i)
any material and adverse change in Executive's titles, offices, duties or
responsibilities (including reporting responsibilities) with respect to Vishay
Electronic or Vishay from those set forth in this Agreement;



(ii)
a material reduction in Executive's annual Base Salary (as the same may be
increased from time to time after the Effective Date);



(iii)
relocation of Executive's principal place of performance by more than 50
kilometers from [Address Redacted] (excluding for this purpose reasonable travel
from to time); or



(iv)
a material breach of this Agreement by Vishay Electronic;



provided however, that none of the foregoing events or conditions will
constitute Good Reason unless Executive provides Vishay Electronic with written
objection to the event or condition within 30 days following the initial
occurrence thereof, Vishay Electronic does not reverse or otherwise cure the
event or condition within 30 days of receiving that written objection, and
Executive resigns his employment within 90 days following the expiration of that
cure period.


(b)
In addition, if there occurs a Change in Control that also constitutes a "change
in control event" as described in Treas. Reg. § 1.409A-3(i)(5)(i), then any
resignation by Executive (other than a resignation when Cause exists) for which
notice is given after that change in control event and that is effective during
the 12 month period beginning four months after that change in control event,
will constitute a resignation for Good Reason solely for purposes of Section
6.1.



1.9.
"Stock Incentive Program" means the Vishay Intertechnology 2007 Stock Incentive
Program.



2.
Employment; Term.



2.1.
Employment.  Vishay Electronic hereby continues to employ Executive, and
Executive hereby accepts continued employment by Vishay Electronic, in
accordance with and subject to the terms and conditions set forth herein..



2.2.
Term.  Executive's employment pursuant to this Agreement shall commence on the
Effective Date and continue for an indefinite term, until terminated in
accordance with the terms of this Agreement.  Either party may terminate the
employment relationship by delivery of written notice of termination to the
other (a) at least seven months in advance of the Date of Termination, where
notice of termination is given after a Change in Control that also constitutes a
"change in control event" as described in Treas. Reg. § 1.409A-3(i)(5)(i) and
the Date of Termination occurs during the sixteen month period after that change
in control event, or (b) at least one year in advance of the effective Date of
Termination, in any other case.  The Date of Termination will in any case occur
on the last day of a calendar month.



3.
Duties.



3.1.
Position.  During the Term, Executive shall serve as Executive Vice President,
Global HR of Vishay, or any other position which will be agreed by the parties,
reporting directly to the Chief Executive Officer of Vishay or such other
individual as may be designated by the Chief Executive Officer of Vishay from
time to time.



3.2.
Authority and Responsibility.  Executive shall have authority and responsibility
customarily applicable to the positions described in Section 3.1, and shall
perform such other duties as may be assigned by Vishay or Vishay Electronic from
time to time.



3.3.
Activities.  Excluding any periods of vacation, personal, sick leave and other
permitted absences to which Executive is entitled according to this Agreement
and applicable law, Executive shall devote his full professional attention and
best efforts during the Term to the business and affairs of Vishay and its
subsidiaries and affiliates.  It shall not be considered a violation of the
foregoing for Executive to (a) provide services to Vishay or any of its
subsidiaries or affiliates, (b) serve on corporate, industry, civic or
charitable boards or committees or (c) manage personal investments, so long as
such activities do not violate Executive's fiduciary duties and do not interfere
with the performance of Executive's responsibilities as an employee of Vishay
Electronic in accordance with this Agreement.




--------------------------------------------------------------------------------

4.
Compensation.



4.1.
Base Salary.  Vishay Electronic shall pay Executive a base salary of not less
than €233,406 per year (the "Base Salary"), which shall be reviewed annually by
the Compensation Committee.  Such Base Salary shall be paid in accordance with
Vishay Electronic's standard salary policies as they exist from time to time,
subject to such deductions, if any, as are required by law or elected by
Executive.



4.2.
Bonus.  For each fiscal year ending both during the Term and prior to the time
that notice of termination is given by either party, Executive shall be eligible
to earn an annual performance bonus ("Bonus"), payable in cash, with a target
and maximum opportunity equal to 100% of his Base Salary. The actual amount of
Bonus payable to Executive shall be determined by the Compensation Committee,
and shall be based upon Vishay's achievement of certain corporate and/or
individual performance goals to be established by the Compensation Committee in
its sole discretion.



4.3.
Annual Equity Grant.



(a)
On or about each January 1st occurring both during the Term and prior to the
time that notice of termination is given by either party, Vishay shall grant
Executive an annual equity award under the Stock Incentive Program (or any
successor plan or arrangement thereof) having a grant date fair value
approximately equal to 40% of Executive's Base Salary on such date. Subject to
Executive's continued service, such equity awards shall vest on January 1 of the
third year following their grant, provided that the vesting of up to 75% of the
equity awards granted in any year (determined as a percentage of grant date fair
value) may also be subject to the achievement of performance goals established
by the Compensation Committee.



(b)
With respect to equity awards granted to Executive on or after January 1, 2017
and prior to the Effective Date, and equity awards granted to Executive pursuant
to this Section 4.3, if Executive's service ceases due to (i) termination by
Vishay Electronic without Cause, (ii) resignation by Executive with Good Reason
(or for any reason after Executive attains age 62, unless Cause then exists), or
(iii) his death or Disability, then subject in each case (other than death) to
Executive's execution of a release of claims in favor of Vishay and its
subsidiaries and affiliates in accordance with Section 6.2, any service-based
vesting criteria applicable to such equity awards will be deemed satisfied and
any performance-based vesting criteria applicable to such equity awards will
remain in effect.



(c)
In the event of a Change in Control, all then outstanding equity awards granted
pursuant to this Section 4.3 shall immediately vest.



(d)
If Executive's service ceases at any time due to his termination by Vishay
Electronic with Cause or by the Executive without Good Reason, except as
provided under Section 4.3(b), all unvested equity awards will then immediately
and automatically be forfeited.



5.
Additional Rights.



5.1.
Health and Nursing Care Allowance.  Executive shall receive a monthly allowance
equivalent to half of the contributions for adequate health and nursing care
insurance for himself, his spouse and his dependent children.  This allowance
shall be limited in amount to half of the general contribution rate of the state
health and nursing care insurance system.



5.2.
Reimbursement of Expenses.  In accordance with Vishay Electronic's standard
reimbursement policies as they exist from time to time, Vishay Electronic shall
reimburse Executive for all reasonable and documented travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of his duties under this Agreement.



5.3.
Vacation, Personal and Sick Days.



(a)
Executive shall be entitled to vacation days, holidays, military reserve
service, personal and sick days ("Entitled Leave") according to German law and
Vishay Electronic's policies for its senior executives, as in effect from time
to time, provided that in no event shall Executive be entitled to fewer than 30
vacation days.  Executive shall be entitled to carry forward or to redeem his
unused vacation days in accordance with and subject to Vishay Electronic's
policies for its senior executives, as in effect from time to time,
("Outstanding Entitled Leave").



(b)
In the event that Executive exhausts the Entitled Leave with respect to sick
days, Executive shall be entitled to receive a weekly payment, which shall be
payable for up to 20 weeks after the Entitled Leave has been exhausted, equal to
(i) (A) the net amount of the last monthly payment of Base Salary paid to
Executive, minus (B) the amount paid or payable to such Executive pursuant to
the applicable health insurance policy with respect to one month of sick days,
divided by (ii) four.

 

--------------------------------------------------------------------------------

5.4.
Indemnification.  Vishay Electronic shall indemnify Executive to the extent
provided in Vishay Electronic's organizational documents, as in effect from time
to time.



5.5.
Other.  Executive shall be entitled to such other benefits or perquisites,
including contributions to Managers' Insurance and the like, as is customary in
Germany and as Vishay Electronic generally makes available to its senior
executives.



6.
Compensation Upon Termination.



6.1.
Termination by Vishay Electronic Without Cause; Termination by Executive With
Good Reason.  In the event Executive's employment with Vishay Electronic is
terminated by Vishay Electronic without Cause or by Executive with Good Reason,
Executive shall be entitled to the following:



(a)
continued payment of Executive's then current Base Salary from the Date of
Termination until the third anniversary of the Date of Termination, deducting
the applicable notice period subject to continued salary payment in accordance
with Section 2.2(b), to be paid in equal installments in accordance with Vishay
Electronic's standard payroll practices as in effect from time to time, but no
less frequently than monthly, and which shall commence in accordance with
Section 6.2; provided, however, that if the Date of Termination occurs within 16
months following a Change in Control that also constitutes "change in control
event" described in Treas. Reg. § 1.409A-3(i)(5)(i), then in lieu of the
installments payments otherwise due under this Section 6.1(a), Executive will
instead receive a single lump sum payment equal to 29 months' Base Salary at the
time specified in Section 6.2;



(b)
payment of any earned but unpaid Bonus for any fiscal year ending prior to the
date that notice of termination is given, payable in the same manner and at the
same time as such Bonus would have been paid in the absence of such termination;
and



(c)
payment of a pro-rata Bonus for the fiscal year in which notice of termination
is given, determined and paid in the same manner and at the same time as such
Bonus would have been determined and paid in the absence of such termination. 
The pro-ration of such Bonus will be determined based on the number of days of
the applicable fiscal year that have transpired prior to the date that notice of
termination is given relative to the total number of days contained in that
fiscal year.



6.2.
Release.  Notwithstanding any provision of this Agreement, Executive shall not
be entitled to receive any payments after the Date of Termination pursuant to
Section 6.1 unless Executive has executed and delivered to Vishay Electronic and
Vishay a release of all claims in the form prescribed by Vishay Electronic
("Release"), and such Release has become irrevocable within 60 days following
the Date of Termination.  The severance benefits described in Section 6.1(a)
will be paid or begin to be paid, as applicable, as soon as practicable after
the Release becomes irrevocable.



6.3.
Death and Disability.  In the event that Executive's employment with Vishay
Electronic ceases due to his death or Disability, Executive will be entitled to
receive:



(a)
payment of any earned but unpaid Bonus for any fiscal year ending prior to the
Date of Termination, payable in the same manner and at the same time as such
Bonus would have been paid in the absence of such termination; and



(b)
payment of a pro-rata Bonus for the fiscal year in which the Date of Termination
occurs, determined and paid in the same manner and at the same time as such
Bonus would have been determined and paid in the absence of such termination. 
The pro-ration of such Bonus will be determined based on the number of days of
the applicable fiscal year that have transpired prior to the Date of Termination
relative to the total number of days contained in that fiscal year;



provided, in the case of a cessation of employment due to Disability, such Bonus
payments will be conditioned on Executive's execution of a release of claims in
favor of Vishay and its subsidiaries and affiliates in accordance with Section
6.2.


7.
Garden Leave.



7.1.
In connection with a termination of employment, especially following notice of
termination pursuant to Section 2.2 above or in connection with the conclusion
of a separation agreement, or prior to retirement pursuant to Section 7.3 below,
Vishay Electronic reserves the right to release Executive in whole or in part
from the obligation to work, while continuing to pay his remuneration ("Garden
Leave").  To the extent Executive has any Outstanding Entitled Leave at the time
of Termination, the amount of Outstanding Entitled Leave, if any, will be
deducted from the duration of Executive's Garden Leave and all Outstanding
Entitled Leave shall then be deemed settled.




--------------------------------------------------------------------------------

7.2.
Garden Leave shall initially be irrevocable for the duration of any Outstanding
Entitled Leave, if applicable.  Garden Leave remaining after any Outstanding
Entitled Leave has been satisfied shall remain in effect and be revocable in
case questions arise regarding the winding up of the contractual relationship or
temporary work becomes necessary for operational reasons.  This shall not affect
the remaining provisions of this Agreement or any restrictive covenant agreement
between Vishay or any of its subsidiaries and the Executive.  In this respect,
all terms of any restrictive covenant agreement, including but not limited to,
terms regarding confidentiality and duty not to compete, shall remain in
effect.  Any income earned elsewhere during Garden Leave shall be deducted
pursuant to Sec. 615 sentence 2 of the Civil Code, however, this provision does
not apply during any Outstanding Entitled Leave.



7.3.
The Pension Promise (Versorgungszusage) as of August 4, 2008, as amended most
recently on October 28, 2016, remains in full force and effect.



7.4.
Except as otherwise provided in Sections 1.8(b), 4.3(c), and 6.1(a) above, it is
the understanding of the parties hereto that no payments under this Agreement
are contingent upon or related to a change in control of Vishay or Vishay
Electronic and all such payments are to be paid without regard to the occurrence
of a change in control of Vishay or Vishay Electronic.



8.
Miscellaneous.



8.1.
Complete Understanding; Amendment; Waiver.  This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the Executive, Vishay, and Vishay Electronic (and/or
any Vishay subsidiary or affiliate) with respect to the subject matter hereof,
including without limitation the prior Compensation Matters Agreement, dated as
of May 19, 2000, and as amended from time to time, and no statement,
representation, warranty or covenant has been made by either party with respect
thereto except as expressly set forth herein.  This Agreement shall not be
altered, modified, amended or terminated except by a written instrument signed
by each of the parties hereto.  Any waiver of any term or provision hereof, or
of the application of any such term or provision to any circumstances, shall be
in writing signed by the party charged with giving such waiver.  Waiver by
either party hereto of any breach hereunder by the other party shall not operate
as a waiver of any other breach, whether similar to or different from the breach
waived.  No delay on the part of Vishay, Vishay Electronic or Executive in the
exercise of any of their respective rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by Vishay, Vishay Electronic or
Executive of any such right or remedy shall preclude other or further exercise
thereof.



8.2.
Withholding Taxes.  Vishay Electronic may withhold from all payments due to
Executive (or his beneficiary or estate) under this Agreement all taxes which,
by applicable law, Vishay Electronic is required to withhold therefrom.



8.3.
Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.



8.4.
Other Conditions of Service.  Executive's service will also be subject to all
policies of Vishay and Vishay Electronic in effect from time to time with
respect to its executives generally, including (without limitation) any policies
regarding clawbacks, securities trading or hedging or pledging of securities.



8.5.
Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of Germany, without regard to the
principles of conflicts of law.



8.6.
Titles and Captions.  All Section titles or captions in this Agreement are for
convenience only and in no way define, limit, extend or describe the scope or
intent of any provision hereof.



8.7.
Collective Bargaining Agreements. The parties hereto acknowledge and confirm
that the Executive does not fall within the scope of any tariff regulations and
that this Agreement shall not be governed by any collective bargaining
agreement.



8.8.
Counterparts.  This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original, and all such counterparts shall constitute
but one and the same instrument.



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed this Agreement and Vishay Electronic
and Vishay have each caused this Agreement to be executed in its name and on its
behalf, on the date(s) below indicated.



February 15, 2018  
By:
VISHAY ELECTRONIC GMBH
 
/s/ Arnold Rohr
Date
   
Name: Arnold Rohr
Title: Managing Director
February 15, 2018   By:
 
 
VISHAY ELECTRONIC GMBH
 
/s/ Günther Volkmann
Date    
Name: Günther Volkmann
Title: Managing Director
February 15, 2018  
By:
 
 
VISHAY INTERTECHNOLOGY, INC.
 
/s/ Gerald Paul
Date
   
Name: Dr. Gerald Paul
Title: Chief Executive Officer
February 15, 2018    
 
 
EXECUTIVE
 
 
/s/ Werner Gebhardt
Date
   
Werner Gebhardt






